Exhibit 10-2 MASTER LEASE AGREEMENT Dated as of June 14, 2007 Between PRIVATE RESTAURANT PROPERTIES, LLC, as Landlord, and PRIVATE RESTAURANT MASTER LESSEE, LLC, as Tenant [***] Portions of this exhibit have been omitted pursuant to a confidential treatment request. An unredacted version of this exhibit has been filed with the Securities and Exchange Commission. TABLE OF CONTENTS Page ARTICLE I LEASED PROPERTY; TERM 2 Section 1.1 Leased Property 2 Section 1.2 Release of Outparcels 2 Section 1.3 Uneconomic Property. 3 Section 1.4 Construction Properties. 4 Section 1.5 Term 5 Section 1.6 No Merger of Landlord’s Interest 5 Section 1.7 Limitation of Term as a Result of Ground Lease Terms 5 Section 1.8 Removed Properties 5 ARTICLE II DEFINITIONS 6 Section 2.1 Definitions 6 ARTICLE III RENT 22 Section 3.1 Rent 22 Section 3.2 Net Lease 26 ARTICLE IV TERMINATION; ABATEMENT 26 Section 4.1 No Termination, Abatement, etc 26 ARTICLE V OWNERSHIP OF THE LEASED PROPERTY 27 Section 5.1 Ownership of the Leased Property 27 Section 5.2 Tenant’s Personalty 27 ARTICLE VI AFFIRMATIVE COVENANTS; PERMITTED USE 27 Section 6.1 Tenant Covenants 27 ARTICLE VII NEGATIVE COVENANTS 31 Section 7.1 Tenant’s Negative Covenants 31 -i- TABLE OF CONTENTS, continued Page ARTICLE VIII ALTERATIONS; LEASING 31 Section 8.1 Alterations 31 Section 8.2 Subletting and Assignment. 33 ARTICLE IX MAINTENANCE AND REPAIR 36 Section 9.1 Maintenance and Repair. 36 Section 9.2 Immaterial Encroachments, Restrictions, etc 37 ARTICLE X CASUALTY AND CONDEMNATION 37 Section 10.1 Insurance 37 Section 10.2 Casualty; Application of Proceeds. 40 Section 10.3 Condemnation. 42 ARTICLE XI ACCOUNTS AND RESERVES 43 Section 11.1 Cash Management Procedures 43 ARTICLE XII EVENTS OF DEFAULT AND REMEDIES 43 Section 12.1 Events of Default 43 Section 12.2 Certain Remedies 44 Section 12.3 Damages 44 Section 12.4 Application of Funds 45 Section 12.5 Limitations In Respect of Certain Events of Default 45 ARTICLE XIII LANDLORD’S SELF HELP RIGHTS 46 Section 13.1 Landlord’s Right to Cure Tenant’s Default 46 ARTICLE XIV HOLD-OVER 47 Section 14.1 Holding Over 47 ARTICLE XV SUBORDINATION 47 Section 15.1 Subordination 47 -ii- TABLE OF CONTENTS, continued Page Section 15.2 Attornment 47 Section 15.3 Notice of Default to Landlord’s Lender 48 Section 15.4 Modifications to Secure Financing 48 Section 15.5 Delivery of Notices to Landlord’s Lender 48 Section 15.6 Right of Landlord’s Lender to Enforce Lease 48 Section 15.7 Exercise of Landlord’s Discretion 48 Section 15.8 Cure of Landlord Defaults 48 Section 15.9 Indemnification 49 ARTICLE XVI NO WAIVER 50 Section 16.1 No Waiver 50 ARTICLE XVII REMEDIES CUMULATIVE 50 Section 17.1 Remedies Cumulative 50 ARTICLE XVIII ACCEPTANCE OF SURRENDER 50 Section 18.1 Acceptance of Surrender 50 ARTICLE XIX NO MERGER OF TITLE 50 Section 19.1 No Merger of Title 50 ARTICLE XX CONVEYANCE BY LANDLORD 50 Section 20.1 Conveyance by Landlord 50 ARTICLE XXI QUIET ENJOYMENT 51 Section 21.1 Quiet Enjoyment 51 ARTICLE XXII NOTICES 51 Section 22.1 Notices 51 ARTICLE XXIII APPRAISERS 54 Section 23.1 Appraisers 54 -iii- TABLE OF CONTENTS, continued Page ARTICLE XXIV CONFIDENTIALITY 55 Section 24.1 Confidentiality 55 ARTICLE XXV ENVIRONMENTAL INDEMNITY 56 Section 25.1 Environmental Indemnity Provisions 56 ARTICLE XXVI MISCELLANEOUS 56 Section 26.1 Survival of Claims 56 Section 26.2 Severability 56 Section 26.3 Maximum Permissible Rate 56 Section 26.4 Headings 56 Section 26.5 Exculpation 56 Section 26.6 Exhibition of Leased Property 56 Section 26.7 Entire Agreement 57 Section 26.8 Governing Law 57 Section 26.9 No Waiver 57 Section 26.10 Successors and Assigns 57 Section 26.11 Modifications in Writing 57 Section 26.12 No Waiver 57 Section 26.13 Transfers 57 Section 26.14 Third Party Beneficiaries 59 Section 26.15 Waiver of Landlord’s Lien 59 Section 26.16 Litigation Costs 59 ARTICLE XXVII MEMORANDUM OF LEASE; ESTOPPELS 59 Section 27.1 Memorandum of Lease 59 Section 27.2 Estoppels. 59 -iv- TABLE OF CONTENTS, continued Page ARTICLE XXVIII TRUE LEASE 60 Section 28.1 True Lease 60 Section 28.2 Acknowledgment of Law 60 -v- LIST OF EXHIBITS AND SCHEDULES EXHIBIT A – Legal Description of the Land EXHIBIT B – Allocated Individual Applicable Amounts and Release Amounts EXHIBIT C – Subordination, Nondisturbance and Attornment Agreement EXHIBIT D – Guaranty EXHIBIT E – Concept Subleases EXHIBIT F– Form of Removal Amendment SCHEDULE 1 – Ground Leases SCHEDULE 1.2 – Excess Property SCHEDULE 1.3 – “Go Dark” Purchase Option Properties SCHEDULE 1.4(a) – Construction Properties SCHEDULE 1.4(b) – Purchase of Certain Incomplete Construction Properties SCHEDULE 2A – Landlord’s Loan Documents SCHEDULE 2B – Pre-Approved Transferees SCHEDULE 2C – Certain Deemed Affiliates SCHEDULE 2D – Classification of Certain Fixtures and Trade Fixtures SCHEDULE 6.1(h) – Reporting Requirements SCHEDULE 8.2(c) – Permitted RLP Subleases SCHEDULE 8.2(h) – Certain Superior Leases SCHEDULE 10.1 – Insurance Requirements SCHEDULE 15.4 - Arbitration Procedures MASTER LEASE AGREEMENT (this “Lease”), dated as of the fourteenth (14th) day of June, 2007, between Private Restaurant Properties, LLC (“Landlord”), a Delaware limited liability company, having offices at 2202 N. West Shore Boulevard, 5th Floor, Suite No. 470A, Tampa, FL 33607 Attention: Chief Financial Officer, and Private Restaurant Master Lessee, LLC, a Delaware limited liability company (“Tenant”), having its principal offices at 2202 N. West Shore Boulevard, Suite No. 500, Tampa, FL 33607, Attention: Chief Financial Officer. STATEMENT OF INTENT This Lease constitutes a single, unitary, indivisible, non-severable lease of all the Leased Property.This Lease does not constitute separate leases contained in one document each governed by similar terms.The use of the expression “unitary lease” to describe this Lease is not merely for convenient reference.It is the conscious choice of a substantive appellation to express the intent of the parties in regard to an integral part of this transaction.To accomplish the creation of an indivisible lease, the parties intend that from an economic point of view the portions of the property locations leased pursuant to this Lease constitute one economic unit and that the Basic Rent and all other provisions of this Lease have been negotiated and agreed to based on a demise of all the portions of the property locations covered by this Lease as a single, composite, inseparable transaction.Except as expressly provided in this Lease for specific isolated purposes (and in such cases only to the extent expressly so stated), all provisions of this Lease, including definitions, commencement and expiration dates, rental provisions, use provisions, renewal provisions, breach, default, enforcement and termination provisions and assignment and subletting, shall apply equally and uniformly to all the Leased Property as one unit and are not severable.Subject to the terms and conditions of Section 12.1 hereof, a default of any of the terms or conditions of this Lease occurring with respect to any portion of the Leased Property situated on a particular property location shall be a default under this Lease with respect to all the Leased Property.Except as expressly provided in this Lease for specific isolated purposes (and in such cases only to the extent expressly so stated), the provisions of this Lease shall at all times be construed, interpreted and applied such that the intention of Landlord and Tenant to create a unitary lease shall be preserved and maintained.For the purposes of any assumption, rejection or assignment of this Lease under 11 U.S.C. Section 365 or any amendment or successor section thereof, this is one indivisible and non-severable lease dealing with and covering one legal and economic unit which must be assumed, rejected or assigned as a whole with respect to all (and only all) the Leased Property covered hereby.The Lease is intended to be a true lease and not a secured financing for Tenant. RECITALS WHEREAS, Landlord has agreed to let to Tenant, and Tenant has agreed to lease from Landlord, certain parcels of real property and improvements each for use for the purposes and related uses herein permitted, defined hereinbelow as the “Leased Property” (all capitalized terms used but not elsewhere defined herein shall have the meaning provided therefor in Article II hereof). NOW, THEREFORE, in consideration of the foregoing, and of other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree as follows: ARTICLE I. LEASED PROPERTY; TERM 1.1.Leased Property.Upon and subject to the terms and conditions hereinafter set forth, Landlord leases to Tenant and Tenant leases from Landlord all of Landlord’s right, title and interest in and to all of the following (each, a “Leased Property” and collectively, the “Leased Property”): (i)those certain tracts, pieces and parcels of land, as more particularly described in Exhibit A attached hereto and made a part hereof (collectively, the “Land”); (ii)all buildings, structures, and other improvements of every kind, including alleyways, sidewalks, utility pipes, conduits and lines, parking areas and roadways appurtenant to such buildings and structures presently or hereafter situated upon the Land (collectively, the “Leased Improvements”); (iii)all easements, rights and appurtenances relating to the Land and the Leased Improvements; and (iv)all Fixtures. 1.2.Release of Outparcels.Notwithstanding anything herein to the contrary, Landlord shall have the right from time to time to terminate this Lease, with respect to any Outparcel located at the Leased Property as well as grant in connection therewith in respect of the Leased Property remaining subject to this Lease reasonable easements, restrictions, covenants, reservations and rights of way for, among other things, traffic circulation, ingress, egress, parking, access, water and sewer lines, telephone and telegraph lines, electric lines or other utilities or for other similar purposes, including subjecting and/or converting such individual Leased Parcel and Outparcel to a condominium form of ownership (provided the related Condominium Documents do not materially increase Tenant's obligations hereunder or require Tenant or its Affiliates to modify the accounting treatment or classification of this Lease, as determined by Tenant’s or its Affiliates’ auditors ), all at no cost to Tenant and with no adjustment in Rent (other than a reduction in Taxes and Other Charges as a result of the termination of this Lease with respect to any such Outparcel); provided, in each such case, (x) such Outparcel shall be used for the purpose of erecting, maintaining and operating other structures and improvements not inconsistent with the use of the related Leased Property, and (y) such termination will not materially adversely affect either the value of the remaining portion of the related Leased Property (as distinguished from the value of the entire Leased Property) or the net operating income of the remaining portion of the Leased Property (taking into account, to the extent applicable, any potential loss of revenue resulting if the transfer and development of the Outparcel by Landlord were not to occur), as supported by the Officer’s Certificate of Landlord described below.As used herein, “Outparcel” shall mean those properties described as Outparcels and Leaseable Building Pads on Schedule 1.2 hereto.In connection with any termination permitted pursuant to this Section, Tenant agrees to execute and deliver any instrument reasonably necessary or appropriate to facilitate said action, including, if requested by Landlord, a cross easement agreement and a subordination of this lease to any Condominium Documents or other Property Documents created in connection with , subject to Tenant’s receipt of: a plot plan identifying the location of the applicable Outparcel; a metes and bounds description of such Outparcel; an amendment to the legal description attached as an exhibit to this Lease implementing the proposed release, including a metes and bounds description of the portion of the Land at the relevant Leased Property that will continue to be subject to this Lease after the proposed termination; and copies of all Property Documents or Condominium Documents created in connection with the release of such Outparcel that will affect the remaining Leased Property. 1.3.Uneconomic Property. (a)Subject to the terms of this Section, if, at any time during the Term, in the good faith judgment of Tenant (as evidenced by an Officer’s Certificate on behalf of Tenant which describes the basis for such judgment), any Leased Property becomes or imminently will become uneconomic or Unsuitable for its Primary Intended Use, and will remain uneconomic or unsuitable for such use for the foreseeable future or Tenant otherwise desires that a Leased Property be terminated from this Lease (in each case, any such Leased Property, an “Uneconomic Property”), then, Tenant shall have the right (but, except to the extent provided in Section 1.3(d), not the obligation), so long as no Event of Default shall have occurred and be continuing, to request the termination of the Lease with respect to such Uneconomic Property in accordance with the terms of this Section.Tenant shall signify its election to exercise such option by giving notice (each, a “Tenant Termination Election Notice”) of the election to Landlord and Landlord’s Lender, accompanied by the Officer’s Certificate described in the immediately preceding sentence.Upon receipt of a Tenant Termination Election Notice, Landlord shall use reasonable, good faith efforts in cooperation with Tenant to market and sell such Uneconomic Property. The Lease shall continue with respect to such Uneconomic Property until Landlord sells the same for net sales proceeds to Landlord in an amount not less than the Required Release Amount corresponding to such Uneconomic Property as of the date of sale. If Landlord (x) sells such Uneconomic Property for not less than Release Price and (y) Tenant pays Landlord the amounts (if any) required pursuant to Sections 1.3 (b), (c) and (d) hereof simultaneously with any such sale of a Leased Property, then the Lease shall terminate with respect to such Uneconomic Property as of the closing of such sale and Tenant shall vacate such Uneconomic Property at or prior to such closing. Notwithstanding anything to the contrary contained herein, Landlord shall in no event be required to sell an Uneconomic Property (and its efforts to sell shall be deemed reasonable and in good faith it if is unable to sell an Uneconomic Property) for an amount less than the greater of the Applicable Amount or the then applicable Required Release Amount unless Tenant, without obligation to do so and acting in its sole discretion, pays Landlord simultaneously with the closing of the sale of such Uneconomic Property the difference between the sales price and the Required Release Amount. (b)Tenant hereby agrees to pay all expenses in connection with any actions taken pursuant to this Section, including all out-of-pocket expenses and costs incurred by Landlord, regardless whether a sale of an Uneconomic Property is ultimately effected, including fees and costs of: audits; travel; accounting services; environmental and engineering reports; credit reports; appraisals; property evaluations; preparation, negotiation, execution and delivery of documents; attorneys’ fees and expenses of Landlord; transfer, transfer gains, intangibles, deed and mortgage recording taxes; title insurance; survey; and document recordings and filings and any fees, costs or expenses incurred or payable by Landlord pursuant to or under Landlord’s Loan Documents in connection therewith. (c)Upon the termination of the Lease with respect to an Uneconomic Property or any Go Dark Leased Property or any Go Dark Purchase Option Property pursuant to clause (a) above, Tenant shall, in addition to any amounts payable pursuant to clause (b) above, pay Landlord an amount equal to the then present value (using a discount rate of 5%) of the excess, if any, of (A) the Base Rent payable in respect of such Uneconomic Property for the remainder of the Term (using, for this purpose the Base Rent Reduction Amount for such Leased Property) over (B) the then Fair Market Rental of such Uneconomic Property for the remainder of the Term. (d)In addition to the foregoing, if a Leased Property shall not be open for business such that it would be characterized as a Go Dark Leased Property, then Tenant shall be obligated to request a termination of such Leased Property in accordance with and subject to the conditions and provisions of Section 1.3(a).Further, if a Leased Property is a Go Dark Purchase Option Property and if the restaurant on such Leased Property shall not be open for business such that it would trigger (assuming the passage of time or the giving of notice, or both) a purchase right, option, termination right or recapture right at such Leased Property, then Tenant shall be obligated to request a termination of such Leased Property in accordance with and subject to the conditions of the provisions of this Section 1.3, unless the holder of such right has waived its right of first offer, right of first refusal or other rights. (e)The provisions of this Section 1.3 shall be null, void and of no further force or effect and Tenant shall have no further termination rights pursuant to this Section 1.3 upon a foreclosure or delivery of a deed in lieu of foreclosure pursuant to the Landlord’s Loan Documents unless the event giving rise to such right of Landlord’s Lender to foreclose was not the result of an Event of Default. (f)The provisions of this Section 1.3 shall not apply to any termination of this Lease with respect to any Leased Property pursuant to Section 1.4 hereof, Article X hereof or any other provision of this Lease. 1.4.Construction Properties. (a)Tenant to Complete.Tenant shall use commercially reasonable efforts to cause each Construction Property to achieve Completion on or before the Construction Property Completion Date, in accordance with the Construction Plans and Specifications applicable to such Construction Property (other than the 1025 Winter Haven Property and 7004 Tampa Property as to which Construction Documents are not applicable).All work required to achieve Completion shall be performed by Tenant subject to and in accordance with the terms hereof, including Article VIII and the other terms and conditions governing Alterations. (b)Failure to Complete by Construction Property Completion Date.If a Construction Property has not reached Completion by the Construction Property Completion Date, then Tenant shall, on or before the Construction Property Purchase Date, purchase the Construction Property from Landlord, and Landlord shall sell such Construction Property to Tenant,in accordance with the procedures set forth on Schedule 1.4(b).If a Construction Property has achieved Completion prior to the Construction Property Completion Date, all rights and obligations of Landlord or Tenant under this Section 1.4(b) with respect to such Construction Property shall be void and of no further force and effect. 1.5.Term.The term of this Lease (the “Term”) shall commence on the Commencement Date and shall expire at 11:59 p.m. (California time) on June 13, 2022, unless otherwise terminated as provided herein. 1.6.No Merger of Landlord’s Interest.If Landlord or any Affiliate of Landlord shall purchase any fee or other interest in a Leased Property that is superior to the interest of Landlord, such as the ground lessor’s interest in a Ground Leased Property, then the estate of Landlord and such superior interest shall not merge and, without limiting the foregoing, Tenant shall continue to be liable hereunder to pay any ground rent and perform any other obligations of the lessee under such Ground Lease.Further, in the event Landlord or any Affiliate of Landlord acquires a ground lessor’s interest in a Ground Leased Property and the term of the related Ground Lease shall have expired, then Landlord or such Affiliate shall have the right to enter into a new Ground Lease and receive from Tenant reimbursement (or payment) of ground rent in an amount equal to the same ground rent as was payable under the expired Ground Lease, increased by 5 percent, and increased again by 5 percent every fifth anniversary of the commencement of the new Ground Lease. 1.7.Limitation of Term as a Result of Ground Lease Terms.With respect to any Ground Leased Property, the Ground Lease for which has an expiration date (taking into account any renewal options thereunder as of the date hereof or hereafter exercised) prior to the expiration of Term (taking into account any exercised renewal options hereunder), (i) this Lease shall expire with respect to such Ground Leased Property on the business day immediately preceding such Ground Lease expiration date (taking into account the terms of the following clause (ii)), and (ii) if a Ground Lease renewal option is not exercised as of the date hereof and Landlord has not (in its sole discretion) determined to exercise such renewal option, then Tenant may require Landlord to exercise such renewal term on the following terms and conditions: (1) no default on the part of Tenant hereunder or Event of Default shall have occurred and be continuing, (2) Tenant shall notify Landlord, on a date reasonably prior to the date on which such renewal option must be exercised, that Tenant wishes Landlord to exercise such renewal option, and (3) such notice shall constitute Tenant’s agreement to pay to Landlord (as and when the same become due and payable) all base and additional rent and other sums due and payable under the affected Ground Lease during such renewal term (including the portion thereof extending beyond the Term), provided that Landlord shall credit against amounts due under this clause (3), in respect of the portion of the Ground Lease renewal term, extending beyond the Term any rent and similar payments Landlord receives from any third party in consideration for the lease of the premises in respect of such portion of the Ground Lease renewal term. 1.8.Removed Properties.In the event that any Leased Property or any portion thereof is released or terminated from this Lease pursuant to the terms hereof (each, a “Removed Property”) (including as the result of a Casualty, Condemnation or Event of Default), the date of release and termination (such date, the “Property Removal Date”) shall occur on the Rent Payment Date specified in the notice terminating the Removed Property from the Lease (except in connection with any such removal and termination in connection with a Condemnation or sale of all or any portion of a Leased Property as permitted hereunder in which case the release date shall be the purchase date or date of Condemnation) and all sums payable by Tenant hereunder, including the Rent with respect to such Leased Property to be released, shall be prorated through and including the Property Removal Date. This Lease shall terminate as to such Removed Property and such Removed Property shall be separated and removed herefrom on the applicable Property Removal Date.As of and effective upon the applicable Property Removal Date, this Lease shall be automatically deemed amended to:(i) delete and eliminate such Removed Property herefrom and all obligations of Tenant hereunder with respect thereto (except for any such obligations that expressly survive the termination of this Lease); (ii) exclude the applicable Removed Property from the definition of Leased Property; (iii) reduce the Base Rent by subtracting the Base Rent Reduction Amount applicable to such Removed Property from the Base Rent payable immediately prior to such removal and the amount of Additional Charges by the amounts thereof related and attributable to the Removed Property, and (iv) remove the information relevant to such Removed Property from each of the other schedules and exhibits hereto.With respect to any Removed Property, the terms of items (i) through (iv) above shall not limit the liability of Tenant for any obligations owed by Tenant to Landlord on account of such termination or release of the Removed Property for events occurring prior to the Property Removal Date.If requested by either party, Landlord and Tenant shall execute and enter into a confirmatoryamendment to this Lease reflecting the elimination of any Removed Property herefrom in the form attached hereto as Exhibit F.The parties shall execute any such amendment promptly (and in any event within ten (10) Business Days) after the requesting party submits such amendment, properly filled out,to the other for execution. ARTICLE II. DEFINITIONS 2.1.Definitions.For all purposes of this Lease, except as otherwise expressly provided or unless the context otherwise requires, (i) the terms defined in this
